Order filed, September 02, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00169-CV
                                 ____________

     KYLE TAUCH, TRANQUILITY APARTMENTS GENERAL
 CORPORATION AND TRANQUILITY APARTMENTS LTD., Appellant

                                          V.

                            JOEL R. SCOTT, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2011-21305


                                      ORDER

      The reporter’s record in this case was due March 25, 2014. See Tex. R.
App. P. 35.1. On April 08, 2014, this court ordered the court reporter to file the
record within 30 days. The record was not filed with the court. On May 21, 2014,
this court again ordered the court reporter to file the record in this appeal within 30
days. On May 27, 2014, the court reporter filed a motion for extension of time to
file the record which was granted until June 23, 2014. On July 15, 2014, this court
issued another order giving the court reporter until August 15, 2014 to file the
record due to delayed receipt of payment for the record. Because the reporter’s
record has not been filed timely, we issue the following order.

      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Michelle
Tucker does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM